McVICAR, District Judge.
The defendant in this case stands indicted for and convicted of the sale of diacetyl-morphine, commonly known as heroin, a derivative of opium, not in or from the original stamped package, in violation of Section 2553(a) Title 26 of the United States Code. The defendant pleaded not guilty. At the trial his only defense was entrapment. The jury rendered a verdict of guilty. The action is now before us on defendant’s motion for a new trial wherein he alleges that the verdict was against the evidence, the charge of the Court, and that the Court erred in refusing defendant’s request for judgment of acquittal.
At the hearing on defendant’s motion for a new trial, the only question argued was that of entrapment, defendant contending that his request for judgment of acquittal should have been granted. Under the rulings made by the Supreme Court of the United States in the case of Sorrells v. United States, 1932, 287 U.S. 435, 53 S.Ct. 210, 77 L.Ed. 413 and that of the Third Circuit Court of Appeals in the case of United States v. Brandenburg, 162 F.2d 980, the question of entrapment was one for the jury. The principles laid down in the above cases apply to the present case, and I cannot add anything profitably thereto. Defendant’s motion for a new trial should, therefore, be refused.